WHEELER, District Judge.
This bill is brought for alleged infringement of letters patent No. 201,296, dated March 12, 1878, and granted to the orator, for improvement in magneto elec trio machines for firing fuses in blasting. The electricity is developed and accumulated in a condensing circuit by the rotation of armatures moved by a rack bar forced downward by hand and working a pinion with accelerated velocity; the condensing circuit is *798broken by tbe end of tbe rack bar striking a switch as it reaches tbe limit of its stroke^ when tbe electricity is accumulated to its greatest intensity; and tbe current is sent by tbe working circuit to tbe fuses. In the original application, tbe orator described and claimed tbe combination with the operating device of a rotary armature of a dynamo-magneto electric machine of a circuit breaker arranged in tbe condensing circuit of tbe machine so as to be positively operated by said rotating device, whereby the condensing circuit is broken, and tbe developed electric current switched therefrom to a working circuit, by which tbe current is conducted to tbe point where it is to be applied for firing. On rejection, this part of tbe application was changed to a description and claim of:
“(1) Tbe combination, with the operating device of the rotary armature of a dynamo-magneto electric machine of a bridge or switch arranged in the condensing- circuit of said machine, and in the path of said operating device, and adapted to be opened by direct impingement of said device thereupon, substantially as described, and for the purposes set forth.”
Upon tbe application so changed, tbe patent was granted; and this claim is now alleged to be infringed. In tbe defendant’s machine tbe armatures are rotated by pulling upward with increasing velocity a bar attached to the end of a lever pivoted on a shaft, and moving a toothed segment meshed in a pinion. Tbe switch in tbe condensing circuit is opened by a stud on a cam pivoted on tbe same shaft with tbe lever, which lifts a latch and lets a spring move it as the operating bar reaches its upward limit, and the electricity is accumulated to its greatest intensity, and the current is thereby sent by the working circuit to the fuses. The orator was apparently the first to apply the power by motion in a direct line to revolving the armatures, whereby the velocity can be more regularly accelerated than when applied by a crank, as before; and also the first to break the condensing circuit by the direct action of the operating device. Therefore, this claim of the patent is probably valid for what it covers. If the general claim first made had been allowed, and could have been sustained, it would perhaps have covered the defendant’s machine; but the limitations and restrictions inserted in it to obtain it remain with it. Roemer v. Peddie, 182 U. S. 313, 10 Sup. Ct. 98. They narrow it to the combination of am operating device with the switch of the condensing circuit in its path, and adapted to be opened by direct impingement of it. The switch in the defendant’s condensing cii'euit is not in the path of the operating device, which consists of the bar lever and toothed segment extending from the handle to the shaft on which the lever is pivoted, but is situated beyond the shaft, and outside the path of movement of these parts; and it is not opened by the direct impingement of any of these parts constituting the operating device, but indirectly by the shaft moving the cam which carries the stud that lifts the latch. This does net, as now understood, appear to be an infringement. Bill dismissed.